Citation Nr: 0737360	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  98-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for sinus bradycardia.

3. What evaluation is warranted for the period from March 19, 
1997, for a urethral stricture, with history of kidney 
stones, prostatitis, renal failure, and urethritis?

4. What evaluation is warranted for the period from March 19, 
1997, for left knee patellofemoral syndrome, status post 
lateral release?

5. What evaluation is warranted for the period from June 20, 
2002, for left knee arthritis, status post lateral release?

6. What evaluation is warranted for the period from March 19, 
1997 to June 19, 2002, for headaches?

7. What evaluation is warranted for the period from June 20, 
2002, for headaches?

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision of the Oakland, California Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The veteran subsequently moved to the area 
served by the Portland, Oregon RO.
  
By rating action in October 1997, the RO among other 
decisions denied service connection for hypertension and 
sinus bradycardia.  In addition service connection was 
granted for kidney stones, with history of prostatitis and 
urethritis; left knee patellofemoral syndrome, status post 
lateral release; and headaches. Noncompensable ratings were 
assigned for each condition from March 19, 1997, the day 
after separation from service.  

In May 2000, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for hypertension and sinus 
bradycardia.  In addition, the Board remanded the issues of 
what evaluations were warranted for kidney stones, left knee 
patellofemoral syndrome, and headaches.

A January 2001 Order of the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the May 2000 
Board decision to the extent that it denied the claims for 
service connection for hypertension and sinus bradycardia, 
among other issues.

By rating action in February 2003, the RO assigned 10 percent 
ratings for left knee patellofemoral syndrome and headaches 
effective March 19, 1997.  A separate 10 percent rating was 
granted for left knee arthritis.  Finally, a 40 percent 
rating was assigned for a urethral stricture, with history of 
kidney stones, prostatitis, renal failure, and urethritis, 
effective March 19, 1997. 

A separate February 2003 decision by the RO continued to deny 
entitlement to service connection for hypertension and sinus 
bradycardia, among other issues.

By rating action in June 2003, the RO assigned a 30 percent 
rating for headaches effective March 19, 1997.  

In April 2004, the Board inter alia denied entitlement to a 
rating in excess of 30 percent for headaches for the period 
from March 19, 1997.  The Board remanded the issues of 
entitlement to ratings in excess of 10 percent for left knee 
patellofemoral syndrome, and 40 percent for a urethral 
stricture for the period from March 19, 1997; the issue of 
entitlement to service connection for hypertension and sinus 
bradycardia; and the question what evaluation was warranted 
for the period from June 20, 2002 for left knee arthritis.

In October 2004, the Court vacated and remanded the April 
2004 Board decision to the extent that it denied the claim 
for a higher evaluation for headaches.

In September 2005, the Board remanded the claim for a higher 
evaluation for headaches to comply with the October 2004 
order of the Court.

By rating action in July 2006, the RO granted a 50 percent 
rating for headaches effective from June 20, 2002.  

As the veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection for a left 
knee patellofemoral syndrome, a urethral stricture, and for 
headaches the Board has characterized these issues in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), which requires consideration of 
the evidence since the effective date of the grant of 
compensation.


FINDINGS OF FACT

1. Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that hypertension is related to active duty service 
or to a service connected disability.

2. The preponderance of the competent evidence is against 
finding that the veteran has a disorder manifested by chronic 
sinus bradycardia.

3. From March 19, 1997, the veteran's urethral stricture, 
with a history of kidney stones, prostatitis, renal failure, 
and urethritis was not manifested by either constant 
albuminaria with some edema, definite decrease in kidney 
function, or by evidence of hypertension that would be 
evaluated as at least 40 percent disabling under diagnostic 
code 7101.

4. From March 19, 1997, the veteran's left knee 
patellofemoral syndrome was not manifested by objective 
evidence of more than slight instability.

5. Since June 20, 1997, the veteran's left knee arthritis has 
not manifested by left knee extension limited to 15 degrees, 
or by flexion limited to 30 degrees. 

6.  From March 19, 1997 to June 19, 2002, the veteran's 
headache disorder was not manifested by more than 
characteristic prostrating attacks occurring on an average of 
once a month.

7.  Since June 20, 2002, the veteran's headache disorder has 
not been manifested by an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not proximately due to a service 
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).

2. Chronic sinus bradycardia was not incurred in or 
aggravated during military service. 38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  From March 19, 1997, the criteria for a rating in excess 
of 40 percent for urethral stricture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.115b, Diagnostic Codes 
7509, 7511 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral syndrome, status post 
lateral release have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

6.  From March 19, 1997 to June 19, 2002, the criteria for a 
rating in excess of 30 percent for headaches were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.124a, Diagnostic Code 8100 (2007).

7.  Since June 20, 2002, the criteria for a rating in excess 
of 50 percent for headaches have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2002, April 
2004, and March 2006 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

I.  Service Connection hypertension and sinus bradycardia

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

Certain chronic disabilities, such as hypertension may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Background

The veteran contends that he currently suffers from 
hypertension and sinus bradycardia as a result of military 
service.  He requests that he be afforded the benefit of the 
doubt.

Service medical records reveal that in June 1992 the veteran 
had two isolated elevated blood pressure readings. He had 
normal blood pressure readings subsequently.  Hypertension 
was not diagnosed in service.  

A June 2002 electrocardiogram diagnosed sinus bradycardia, 
while an April 1996  electrocardiogram showed a normal sinus 
rhythm with sinus arrhythmia, read as a normal 
electrocardiogram.  An October 1996 report from the Sutter 
Sleep Disorders Center noted sinus bradycardia without any 
further description or basis for the finding. 

The veteran was afforded a VA examination in July 1997.  He 
denied any knowledge of a cardiac condition, chest pain or 
shortness of breath. Likewise he denied any knowledge of 
being diagnosed or treated for hypertension.  He was on no 
hypertension medications and there was no history of a 
myocardial infarction.  Following a physical examination the 
examiner found no current evidence of either bradycardia or 
hypertension.  

A discharge summary from Rideout Memorial Hospital for the 
period from July 28, to August 14, 1997, reflects that the 
veteran was treated for obstructive voiding, secondary to 
urethral strictures, and essential hypertension.  A review of 
the discharge summary, and other records from that 
hospitalization, shows that the veteran's blood pressure 
became elevated in conjunction with post operative kidney 
problems.  This was corrected and the veteran's blood 
pressure was 126/90 at the time of his discharge.

November 1997 treatment records from Southwest Washington 
Medical Center pertain to a second inpatient treatment for 
urethral strictures. However, there is no evidence of 
hypertension noted on the discharge summary. Further, private 
treatment records from Family Physicians, for the period from 
June 1997 to February 1998, do not contain any evidence of 
treatment for or diagnosis of hypertension, to include 
treatment provided after the veteran's August 1997 
hospitalization.

At a March 2007 VA heart examination, the examiner reviewed 
the claims files and other medical records prior to 
examination of the veteran. The veteran reported that he may 
have had sinus bradycardia in the past but has not in recent 
years. The examiner found that the veteran did not have 
chronic sinus bradycardia.

Further the examiner noted that the veteran's blood pressure 
readings were slightly elevated.  He was diagnosed with 
hypertension which was well controlled with medication.  
Hypertension was not causing any functional or occupational 
impairment apart from the need to take medication.  The 
examiner further noted that he had reviewed approximately 40-
50 service blood pressure readings.  The highest blood 
pressure interestingly was at the time of enlistment 
(140/86).  All his other blood pressures were significantly 
lower with the exception of two blood pressures in 1993 when 
he was seen in the emergency with acute back pain (140/82 and 
146/94).  The diagnosis was hypertension moderately well 
controlled.  The examiner opined:

I have no documentation of when the 
actual diagnosis of hypertension was made 
but I definitely do not have any evidence 
that it had its onset while in the 
military or within a year of getting out. 
Also, the veteran's blood work has 
consistently showed normal renal 
function. No renal insufficiency so his 
hypertension is not attributable to 
kidney problems related to the single 
isolated episode of acute renal failure 
that he had from obstructive uropathy 
from urethral stricture while he was in 
the military.  His hypertension is most 
likely essential hypertension likely 
contributed to by some degree of obesity 
but I find no evidence that it had its 
onset while he was in the military or 
within a year of getting out or of it 
having any relationship to service-
connected conditions.

Analysis

Notwithstanding the veteran's assertion that sinus 
bradycardia and hypertension were the result of service, the 
preponderance of the competent medical evidence of record is 
against his assertions.  In fact there is no medical evidence 
that the veteran is currently suffering from chronic 
bradycardia.  

Further, while the appellant has hypertension, the record is 
devoid of any medical opinion evidence relating either sinus 
bradycardia or hypertension to service or to any event 
therein.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted for either 
condition.  Moreover, as hypertension was not compensably 
disabling within a year of the veteran's separation from 
active duty, presumptive service connection is not warranted. 

Even assuming that the appellant presented sinus bradycardia 
or hypertension disorders inservice, the absence of any 
competent medical evidence showing a nexus to service and/or 
a continuity of symptomatology since discharge is fatal to 
this claim.  Moreover, the appellant as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his alleged disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With respect to any claim of entitlement to service 
connection for hypertension on a secondary basis the record 
includes a VA medical opinion concluding that it would be 
unlikely that the hypertension could be attributed to the 
veteran's urethral stricture disorder.  This opinion is not 
contradicted by any competent evidence of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given 
this evidentiary picture, the evidence overwhelmingly 
preponderates against finding that either sinus bradycardia 
or hypertension is proximately due to or the result of a now 
service-connected disability.

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection, the claims are denied

II. Increased Ratings

With respect to each claim for an increased rating the Board 
is not concerned with service connection, as that has already 
been established.  Rather, it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back at least to the date of the claim are considered.  38 
C.F.R. § 4.1 (2007).  The history of disability is even more 
important where, as here, the veteran disagrees with the 
initial evaluations assigned upon the grant of service 
connection.  In such a case, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of a 
schedule of rating which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

a.  Urethral stricture

The veteran's service-connected urethral stricture with 
history of kidney stones, prostatitis, urethritis, and renal 
failure has been evaluated as 40 percent disabling from March 
19, 1997, under 38 C.F.R. § 4.115b, Code 7511. 

In the absence of recurrent kidney stones under Code 7511, 
stricture of the ureter is rated under Diagnostic Code 7509, 
for hydronephrosis.  This Code provides a maximum 30 percent 
rating for frequent attacks of colic with infection 
(pyonephrosis), and impaired kidney function.  If the 
disability is severe, it is to be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2007).  Under 
38 C.F.R. § 4.115b, a 60 percent evaluation is warranted for 
renal dysfunction where there is albuminaria with some edema, 
definite decrease in kidney function, or by evidence of 
hypertension that would be evaluated as at least 40 percent 
disabling under diagnostic code 7101.

With the above criteria in mind, at his July 1997 VA 
examination the veteran reported undergoing a right 
orchiectomy and antibiotic treatment for epididymitis in 
service.  (These service connected disorders are separately 
rated).  The veteran had been diagnosed with a constricted 
ureter with diminished urinary flow.  He denied any knowledge 
of prostatitis.  On examination the urethral meatus was one 
half centimeter in length.  No discharge was appreciated.  
The diagnosis was urethral meatus constriction with no 
evidence of prostatitis.

At an October 2002 VA genitourinary examination, the examiner 
noted the veteran presented with a very complex urologic 
history.  His civilian and military records were reviewed.  
The veteran reported undergoing urethral catherizations in 
service during knee and shoulder surgeries.  He developed 
nephrolithiasis in 1994, which presented as an inability to 
urinate.  The veteran passed two small fragments at the time 
with no subsequent problems with kidney stone disease.  

In 1997, he complained of three episodes of difficulty 
urinating and associated retention.  An intravenous pyelogram 
revealed significant bladder trabeculation and a question of 
an abnormality at the bladder base.  He underwent a 
cystourethroscopy and a urethral stricture was diagnosed.  He 
underwent a direct vision internal urethrotomy for a urethral 
stricture and required multiple dilations and interventions 
for stricture disease.  He reported current significant 
problems passing urine.  The examiner noted that subsequent 
to the 1997 urethrotomy the veteran went into renal failure 
attributed to acute tubular necrosis but never confirmed.  
The veteran recovered fully with supportive therapy.  

Examination in 2002 revealed the bladder appeared grossly 
decompressed.  There was no costovertebral angle tenderness, 
and the prostate was smooth, symmetric, benign and small in 
size.  Post void residual was determined to be elevated.  The 
diagnoses were chronic urethral stricture disease, and 
nephrolithiasis with no evidence of current activity.   

In an addendum, the examiner noted that the most optimal 
therapy for the chronic urethral stricture disease would be 
definitive urethral repair with urethroplasty.  As far as 
nephrolithiasis, however, there was no active disease noted, 
and it was unlikely the kidney stone disease was related to 
the stricture disease.  

At a March 2007 heart examination, the examiner reviewed the 
claims file and medical records prior to examination of the 
veteran. The examiner noted that the veteran's blood work 
consistently showed normal renal function and no renal 
insufficiency. 

Analysis

In the February 2003 rating action the RO, after noting that 
the veteran did not currently suffer from kidney stones or 
prostatitis, determined that he should be rated for urethral 
stricture.  As previously noted this is rated under Code 7511 
as hydronephrosis for frequent attacks of colic requiring 
catheter drainage.  The code requires that in severe cases it 
is rated as renal dysfunction.  However, the RO erroneously 
rated this disorder as a voiding dysfunction which is based 
on the frequency of changing absorbent materials, or the 
frequency of daytime or nighttime voiding.  The RO referred 
to a record of urination of 4-5 times a night to support a 40 
percent rating.

Looking at the appropriate rating criteria, however, reveals 
that the veteran's urethral stricture disorder is not 
manifested by any current history of kidney stones, 
infections, or impaired kidney function.  Further, there is 
no competent evidence that the disorder is manifested by 
either albuminaria with some edema, definite decrease in 
kidney function, or by evidence of hypertension that would be 
evaluated as at least 40 percent disabling under diagnostic 
code 7101.  Indeed, in March 2007 a VA examiner noted that 
the veteran's blood work had consistently showed normal renal 
function and no renal insufficiency, and his blood pressure 
no where near approximates the criteria for a 40 percent 
evaluation under Diagnostic Code 7101.  As such severe 
symptomatology under Code 7509 or 7511 is not shown, and the 
preponderance of the evidence is against the claim.  

Finally, the evidence preponderates against finding that this 
disability presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  Specifically, there is no evidence tending to 
show that this disorder is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

b.  Left knee patellofemoral syndrome/arthritis

The veteran claims his service-connected left knee 
patellofemoral syndrome, status post lateral release, and 
left knee arthritis are more severe than currently evaluated. 
It is also requested that the veteran be afforded the benefit 
of the doubt.

The veteran's left knee patellofemoral syndrome, status post 
lateral release, is currently evaluated by analogy as 10 
percent disabling from March 19, 1997, under 38 C.F.R. §§ 
4.20, 4.71a, Code5257.  Degenerative arthritis of the left 
knee has been separately evaluated as 10 percent disabling 
since June 20, 2002, under 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5260, 5261.  

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, and 20 percent where there is 
moderate instability.  38 C.F.R. § 4.71a, Code 5257.  

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Code 5010) is rated in accordance 
with Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id. 

The standard range of motion of the knee is extension to zero 
degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

With the above criteria in mind, the Board notes that at his 
July 1997 VA examination the veteran reported undergoing 
arthroscopic surgery for patellofemoral syndrome of the left 
knee.  There was no history of persistent arthritis or 
recurrent surgeries.  Physical examination revealed full and 
painless motion with no ligamentous instability, tendonitis, 
or effusions and no patellofemoral crepitus.  The diagnosis 
was status post left knee surgery for patellofemoral 
syndrome.

At a June 2002 VA examination, the veteran reported that he 
was currently treated for pain at Kaiser Permanente and his 
left knee tended to give out.  Examination revealed no 
obvious atrophy, effusion, swelling, tenderness, or synovial 
reaction in either knee joint.  Anterior cruciate ligaments 
were intact and strength was normal.  Motion studies of left 
knee revealed 5 degrees of hyperextension and flexion to 140 
degrees.  The examiner reported that x-rays revealed no 
arthritic changes, narrowing of the knee joints or any 
foreign materials.  The diagnosis was patellofemoral 
syndrome, left knee.  

The examiner stated that the patellofemoral syndrome was 
painful, but no early x-ray changes or signs of joint 
problems were clinically shown.  The DeLuca criteria were 
considered in regard to his left knee, but were not felt to 
be an issue.  

At an April 2007 VA orthopedic examination x-rays revealed no 
significant bony abnormalities, fractures, dislocation or 
joint effusion.  Examination revealed a full range of left 
knee motion with some patellofemoral crepitus and tenderness 
and pain across the patellofemoral joint.  There was no 
medial or lateral joint line tenderness; instability with 
varus or valgus, Lachman, posterior drawer, or McMurray 
signs.  The examiner commented that with repetitive activity 
the veteran was likely to have flareups of worsening pain, 
lack of endurance, and additional loss of 5-10 degrees of 
left knee motion.  However, his current condition did not 
significantly affect his ability to work.

In order to receive a rating higher than 10 percent for the 
service-connected left knee disorder, the evidence must show 
either moderate recurrent subluxation or lateral instability 
(Code 5257), flexion limited to 30 degrees or less (Code 
5260); or extension limited to 15 degrees or more (Code 
5261).  

Review of the evidence is against finding moderate recurrent 
subluxation or lateral instability.  While the veteran 
complains of instability of the left knee on VA orthopedic 
examinations in June 2002 and April 2007, instability was not 
shown.  Thus, a rating in excess of 10 percent is not 
warranted.  
 
The evidence also fails to show that flexion of the left leg 
is limited to 30 degrees, such that a rating of 20 percent 
would be for assignment under Code 5260.  Further, limitation 
of extension to 15 degrees or more is also not shown for the 
left leg.  In fact, full or almost full left knee motion was 
reported on more than one occasion.  See, e.g., the June 2002 
and April 2007 VA orthopedic examination reports.

The Board also finds that the 10 percent rating assigned for 
arthritis of the left knee adequately compensates any pain, 
swelling, or other functional loss that he may experience due 
to this disorder.  The medical evidence of record does not 
show that the veteran has any additional limitation of motion 
or functional loss which warrant the next higher rating for 
arthritis of the left knee

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria.  In this regard, the competent medical evidence 
discussed above is of far greater probative value.

c.  Headaches

The veteran claims that his headaches are more severe than 
currently evaluated.  It is also requested that he be 
afforded the benefit of the doubt.

The veteran's recurrent migraine headache disorder was 
evaluated as 30 percent disabling from March 19, 1997 to June 
19, 2002; and since June 20, 2002 it has been evaluated as 50 
percent disabling under 38 C.F.R. § 4.124a, Code 8100.  Under 
this code migraines warrant a 30 percent evaluation where 
there are characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 50 percent 
rating is assigned where there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability 

The 50 percent rating assigned since June 20, 2002 is the 
maximum schedular rating allowable for migraine headaches, 
and in the absence of any medical evidence of an unusual or 
exceptional disability picture as to render impractical the 
application of the rating schedule, an extraschedular rating 
is not in order.  38 C.F.R. § 3.321.  Accordingly, the 
veteran is not entitled to a higher evaluation for headaches 
from June 20, 2002.  

This claim, however, has been pursued by the veteran since 
the initial grant of service connection.  As such he may be 
entitled to a disability rating in excess of 30 percent if it 
is shown that his headaches caused very frequent completely 
prostrating and prolonged attacks that were productive of 
severe economic inadaptability prior to June 20, 2002.

At a July 1997 VA examination the veteran complained of 
difficulties with recurrent migraine headaches.  Specifically 
he reported that he had dull left sided headaches twice a 
month.  They were described as nonprostrating and not 
associated with nausea, vomiting, or visual aura.  They were 
relieved with oral analgesics. The examiner diagnosed tension 
headaches, nonprostrating with a frequency of twice monthly.

At a June 2002 VA examination the veteran reported that his 
headaches occurred three times a week; lasting for a few 
hours to a few days.  They were associated with photophobia 
and irritability.  He described the headaches as 
nondebilitating, but having an ice pick-stabbing quality, 
rated as 3-8/10.  The veteran reported that when he had a 
mild headache he went back to bed in an attempt to sleep it 
off.  As for severe headaches nothing helped to eliminate 
them. Both the treatment records from Kaiser Permanente and 
the June 2002 VA examination report note that the veteran's 
current headache medications consist of Verapamil, 
Nortriptyline, Trileptal, and Percocet.  The examiner 
diagnosed chronic daily headaches, rated as a 3-8/10 and non-
debilitating, which were occurring 5-6 days per week, and are 
now occurring about three times per week with treatment with 
Verapamil and Nortriptyline.

A May 2003 letter from Kaiser Permanente reported that the 
veteran suffered migraines at least 2 times a week which 
could be disabling due to pain. 

A March 2006 VA hospital summary noted that the veteran had a 
10 year history of headaches which were of two types.  The 
first was a regular moderate throbbing headache which he gets 
four to five times a week.  The intensity was 3-6 on a scale 
to 10.  He also had severe headaches three times a week, of 
an increased intensity (7-9/10).  They lasted from two to 
four hours but sometimes lasted all day.  He often went to a 
quiet dark room when these occurred.  He did not note visual 
changes.  

The examiner noted several headaches during this admission 
which were mild and largely alleviated with Naproxen.  He did 
have one larger headache associated with noise and activity.  
He was noted to sit or lay in bed for most of his three day 
stay. He had conversations with roommates and was able to 
read a book he brought with him.  The entire claims file was 
reviewed by the Chief of Neurology.  Tests performed included 
a brain magnetic resonance imaging scan which was 
unremarkable and an electroencephalogram which was normal.  
No other diagnostic tests were indicated.  The diagnosis was 
migraine headaches and rebound headaches due to pain 
medications.  The frequency of his headaches was daily with 
severe debilitating headaches averaging three times a week.  
He experienced one debilitating headache during his 
admission.  The examiner opined that it was more likely than 
not that he would have been unable to work during this 
headache.  It was likely that he had headaches of this 
severity and frequency as far back as June 2002, but at that 
time he was able to adjust his work schedule. His disturbed 
sleep due to urinary frequency, musculoskeletal pain, and 
narcoleptic symptoms was likely also to contribute to more 
frequent and severe headaches.  Multiple medications which 
appeared necessary for a variety of medical conditions also 
were likely to contribute to rebound headache pain 
superimposed on his baseline migraine headaches.  It would 
likely not be possible to distinguish migraine from rebound 
type headaches.  The examiner summarized by writing that:

My best estimate after review of the 
veteran's history with the veteran, 
review of the claim file, and observation 
of the patient in the hospital is that it 
is more likely than not that he has an 
average of (three) debilitating headaches 
per week which would interfere with 
ability to work since at least June of 
2002.

The clinical evidence discussed above preponderates against 
finding that the veteran's headache disorder varied 
significantly in severity during the period from March 19, 
1997 to June 19, 2002 (approximate date), and the 50 percent 
rating assigned is based on the greatest level of impairment 
shown during this period.  Subsequently the Board ordered a 
period of observation and an expert medical opinion to 
determine the level of the headache disability.  After a 
review of the records and observation of the veteran, his 
headache disorder was shown to have worsened since 
approximately June 20, 2002.  Consequently, there is a 
competent evidentiary basis for "staged ratings" in this 
case. The ratings assigned encompass the maximum levels of 
headache disability shown during the appellate periods.

Here, the immediate post-service record on appeal is negative 
for the veteran seeking medical treatment while having a 
prostrating attack. See treatment records from Kaiser 
Permanente, Salem Hospital, Fremont Medical Center, Southwest 
Washington Medical Center, Portland VA medical center, Sutter 
Sleep Disorders Center, and Rideout Memorial Hospital. 
Similarly, the post-service record on appeal, except for a 
single May 2003 letter from Kaiser Permanente, is negative 
for reports that the veteran's headaches were prostrating.

Subsequently, the March 2006 VA examiner opined that the 
veteran more likely than not suffered an average of three 
debilitating headaches per week which would interfere with 
the ability to work since at least June of 2002.  She further 
noted that during his June 2002 VA examination he reported 
that he did not lose time at his job because at that time he 
was able to adjust his hours to fit his needs.  The examiner 
noted that he could no longer be accommodated at work.

Consequently, a rating in excess of 30 percent is not 
warranted from the period from March 19, 1997 to June 19, 
2002; and, that a rating in excess of 50 percent is not 
warranted from the period beginning June 20, 2002.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Fenderson.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO and the Board.  While the veteran and 
his representative are competent to describe visible symptoms 
or manifestations of a disease or disability during and after 
service, neither he nor his representative have been shown to 
be competent to provide a medical diagnosis, medical nexus 
evidence, a medical opinion as to the current severity of the 
service connected disability, or a medical opinion as to the 
effect the service connected disability has on his economic 
adaptability.  Espiritu, 2 Vet. App. 492 (1992).  Therefore, 
their statements do not act as probative evidence as to any 
of the issues on appeal.

Finally, for each issue addressed above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinus bradycardia is 
denied.

Entitlement to a rating in excess of 40 percent for a 
urethral stricture, with history of kidney stones, 
prostatitis, renal failure, and urethritis from March 19, 
1997, is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral syndrome from March 19, 1997, is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee from June 20, 2002, is denied.  

Entitlement to a rating in excess of 30 percent for recurrent 
migraine headaches from March 19, 1997, to June 19, 2002, is 
denied.

Entitlement to a rating in excess of 50 percent for recurrent 
migraine headaches from June 20, 2002, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


